                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

JENNIFER L. TREADAWAY                                             PLAINTIFF

V.                     NO. 4:18CV00297 SWW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                          DEFENDANT

                                 JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Commissioner.

      DATED this 24th day of April, 2019.



                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
